UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 PACIFIC SUNWEAR OF CALIFORNIA, INC. (Name of Registrant as Specified in Its Charter) ADRENALINA ATLANTIC SUN, LLC CRANSHIRE CAPITAL, LP S&R FRAGRANCES DEFINED BENEFIT PENSION PLAN JEFFREY GELLER JOY GORYN JOSE LUIS BALTA ILIA LEKACH ZALMAN LEKACH DAVID LEKACH ISAAC LEKACH (November-80 Birth Date) ISAAC LEKACH (February-80 Birth Date) JOSH LEKACH ROB GORDON VANESSA ROUSSO CRAIG LARK SCOTT JARED OSHRY (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Adrenalina, a Nevada corporation (“Adrenalina”), together with the other participants named herein (as defined below), is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (“SEC”) in connection with the solicitation of proxies for the election of four nominees as directors at the 2009 annual meeting of shareholders (the “Annual Meeting”) of Pacific Sunwear of California, Inc. (“PSUN” or the “Company”).Adrenalina has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1: On February 13, 2009, Adrenalina issued the following press release: ADRENALINA DISCLOSES ITS FOUR NOMINEES FOR ELECTION TO THE PACIFIC SUNWEAR BOARD Slate Includes a Successful and Influential Mix of IndividualsWith the Expertise Necessary to Reinvigorate the Company’s Brand MIAMI(BUSINESS WIRE) – FEBRUARY 13, 2009 – Adrenalina (OTCBB:AENA.OB) disclosed today its slate of four director nominees for election to the Board of Directors of Pacific Sunwear of California Inc. (Nasdaq: PSUN; “PacSun”), at the Company’s 2009 Annual Meeting of Shareholders.The Adrenalina Group, which beneficially owns 2,097,313 shares in the aggregate, or approximately 3.2% of the outstanding shares of the Company, announced on February 12, 2009 that it had delivered a letter to PacSun providing notice of its intent to run a proxy contest as well as a letter to PacSun’s Chairman & CEO, Sally Frame-Kasaks, citing the Company’s disastrous performance and calling for her immediate resignation. “We are delighted that this talented group of individuals has joined our quest to increase PacSun shareholder value through a merger between Adrenalina and PacSun,” stated Ilia Lekach, CEO and Chairman of Adrenalina. “Enlisting their talents is a clear indication of the kind of fresh thinking we would bring to our efforts to improve the overall performance of PacSun.” Adrenalina’s slate of nominees includes: Rob Gordon Rob Gordon has served as Senior Vice President of Marketing at Warner Bros. Records Inc. since April 2005.Prior to joining Warner Bros. Records Inc., Mr. Gordon served as Vice President of Global Marketing at Capitol Records from January 2002 to March 2005.Mr. Gordon received a B.S. in Management/Marketing from California State University. Craig Lark Craig Lark has served as the President, Chief Executive Officer and Managing Member of Hoven Sunglasses and Ammon Watches since December 2003.He has been extremely successful in building and marketing some of the world’s hottest brands. He has pioneered the rise of the premium sunglass industry, and has been a driving force in keeping it at the forefront of the action sports market for the past twenty years. Mr. Lark received a B.S. in Accounting from California State University. Scott Oshry Scott Oshry has served as Partner in Zorbit Resources, a branding, design and manufacturing company for the beauty and cosmetic industry, since founding Zorbit Resources in 2002.The company produces many different types of products and branding for some of the largest cosmetic companies in the world. Some clients include the Estee Lauder companies, Limited brands, Victoria’s Secret Beauty, Bath and Body Works, BPI, Louis Vuitton / (LVMH), and many others.Mr. Oshry received a B.S. in Industrial Design from Art Center College of Design. Vanessa Rousso Vanessa Rousso is a professional poker player and owner of No-Limit Management, Corp., a celebrity and sports figure management agency.Ms. Rousso received a B.S. in Economics from Duke University where she became interested in Game Theory.Ms. Rousso is a self-described “adrenaline-junkie” who regularly goes skydiving and bungee jumping. CERTAIN
